Indian claim; timber rights in swamp lands in State of Wisconsin. Opinion 134 C. Cls. 478.
In this case the following order was entered:
ORDER
On April 3, 1956, 134 C. Cls. 478, the court rendered an opinion, together with findings of fact, holding, inter-alia, that the defendant is liable to the plaintiff, Lac du: Flambeau Band, and remanding the case to the commissioner of this court to determine the amount of damages, and the amount of offsets, if any, to which-, defendant may be entitled.
The commissioner has done so in a report filed May 21, 1957, which report states that there is due plaintiff,, absent the issue of offsets, the principal sum of $120,780.90, plus simple interest at the rate of 4 percent per annum to the date of judgment; (a) from July 1, 1930, on $119,450.50, and (b) from January 16, 1953, on $1,330.40, with the understanding, pursuant to a-, resolution of the Council of the Lac du Flambeau Band,, that an appropriation by Congress of funds to cover-said recovery shall be in lieu of the amount of money now carried in the Treasury under “Indian moneys, proceeds of labor, Lac du Flambeau Indians (Swamp Land Receipts)”, and that upon the appropriation of such funds by Congress the Lac du Flambeau Tribe will cease to have any right, title or interest in and to the-funds now on deposit, with said funds to be transferred’ *832from the present account to Miscellaneous Eeceipts and credited to the United States.
On May 23, 1957, plaintiff moved for judgment pursuant to the decision of April 3, 1956, and the report of the commissioner. Upon consideration thereof, and pursuant to the decision of April 3, 1956 and the report of the commissioner, which report is hereby adopted by the court and attached hereto,
It is okdeked this twelfth day of July, 1957, that judgment be and the same is entered for plaintiff, Lac du Flambeau Band, in the sum of one hundred twenty thousand seven hundred eighty dollars and ninety cents ($120,780.90), together with simple interest thereon at the rate of 4 per cent per annum to date of judgment on $119,450.50 thereof from July 1, 1930, and on $1,330.40 thereof from January 16,1953.
By the Court.
Marvin Jones, Chief Judge.

Retired Pay, Navy Enlisted Men

In the following cases, on stipulations by the parties based on the decisions of the court in Sanders v. United States, 120 C. Cls. 501, Hulse v. United States, 133 C. Cls. 848, and Abad, et al. v. United States, 136 C. Cls. 404, judgments were entered for the respective plaintiffs in the amounts stated in the stipulations:
On July 12, 1957
„ Dochet No. Number of Judgments Docket No. Number of Judgments
49607 4 414-52 1
49615 ■ 2 408-54 3
49619' 2 428-54 2
49645 2 464-54 3
49646 2 50-55 4
49667 2 84^55 1
■ 49726 2 139-55 ■ 3
49959 1 176-55 6
50159 1 218-55 4
50204 3 265-55 2
' 50223 ' 2 305-55 5
50338 2 339-55 2
;.248~52 ■1